Citation Nr: 1416713	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-13 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for chronic right foot pain and gout, claimed as due to arthrocentesis of the right knee that was performed by VA in February 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Marotta, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to April 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Columbia, South Carolina Regional Office (RO).   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue before the Board is entitlement to compensation under 38 U.S.C. 
§ 1151 for chronic right foot pain and gout, claimed as due to arthrocentesis of the right knee that was performed by VA in February 2009.  

The medical evidence shows that the Veteran was diagnosed with right ankle osteoarthritis and swelling in the lower extremities in March 2003.  VA treatment records dated January 2009 indicate that the Veteran presented with complaints of right hip and bilateral foot pain.  Notes indicate that the Veteran had a history of gout and that he presented with a flare-up.  On February 2, 2009, the Veteran presented with right knee effusion, edema of the right lower extremity from mid-thigh to ankle, and right knee pain.  The Veteran reported that three days prior he quickly turned and stepped up onto a step while talking to a friend and immediately felt pain in his right knee.  The Veteran reported that he did not feel or hear a pop, but that he had swelling.  The Veteran reported that the swelling worsened over the next two days.  The Veteran also reported that he had a history of gout, but that he was not taking any medication for it.  The Veteran was transferred to the orthopedic clinic where his knee was aspirated with 100 cc of fluid.  The fluid was not sent for any studies, but the examiner diagnosed the Veteran with gout and prescribed indomethacin.  

The Veteran returned on February 5, 2009 and indicated that he had calf tenderness and leg swelling that was getting progressively worse.  An ultrasound of the Veteran's right lower extremity was negative for clots.  Arthrocentesis performed on February 5, 2009 revealed 46K WBC's 94% segmented cells and no crystals.

X-rays of the Veteran's right foot dated February 9, 2009 indicate that there was no evidence of an acute fracture.  There was mild narrowing of the first MTP joint and a spur on the plantar aspect of the calcaneus.  The soft tissues appeared intact.  The examiner indicated that there was no acute osseous abnormality involving the right foot. 

The Veteran presented on February 10, 2009 with complaints of worsening right ankle and foot pain and diarrhea.  A synovial culture revealed scant MSSA.  The Veteran was evaluated by an orthopedist and rheumatologist who felt that the Veteran did not have a septic knee joint and that it was pseudothrombophlebitis secondary to a ruptured Baker's cyst and that orthopedic manipulation resulted in the dissection of inflamed joint fluid into the lower extremity and caused irritation and edema.  X-rays of the knee were noted as showing an area likely representing the cyst and an area likely representing the fluid leakage from rupture.  The Veteran was admitted and given nafcillan and then discharged on ancef for a total three weeks of antibiotic therapy.  

On February 19, 2009, the Veteran presented at the orthopedic clinic for follow up.  Notes indicate that swelling subsided.  The Veteran complained of right plantar heel pain.  The examiner diagnosed the Veteran with gout, right knee degenerative joint disease, and right foot plantar fasciitis.  The examiner also diagnosed the Veteran with MSSA, but noted that it was unlikely to be representative of a true joint infection and that it was symptomatically resolving with IV antibiotics.  

On February 24, 2009, the Veteran was seen by a rheumatologist.  The examiner noted that the Veteran had a six year history of non-crystal proven gout.  The Veteran complained of mild pain in the plantar surface of his right foot.  The examiner noted that prior to this episode; the Veteran had multiple episodes of acute monoarthritis in his right foot that resolved in 3-4 days.  The Veteran also had right foot podagra twice.  The examiner noted that during the February 2, 2009 episode, the Veteran's uric acid was normal and synovial fluid was negative for crystals.  The examiner noted that when the Veteran's knee was first aspirated, the fluid was not sent for crystals.  After the second aspiration, his synovial WBC was 46K and there were uric acid crystals in his urine during his hospitalization.  The examiner indicated that it is possible that all of the Veteran's symptoms were from gout but indicated that "we will probably never know."  The Veteran was given indomethacin for 3 days and he received a steroid taper. 

On March 11, 2009, the Veteran presented to the infectious disease clinic.  The Veteran's knee swelling and pain had completely resolved, but the Veteran complained of residual pain on the sole of his right foot, the medial side of his right foot and the lateral sides of his leg below the knee.  He described a burning sensation in his right sole with sharp pain that travels up the medial side of his legs and sometimes up the medial side of his thigh.  He reported that his foot was so sensitive that he could not wear socks.  The Veteran had temperature sensitivity and 5/5 strength in his right leg, but severe pain was noted.  The Veteran reported that he had no relief of his symptoms.  The examiner noted that the Veteran's septic arthritis of the right knee was clinically resolved.  The examiner indicated that he doubts that the Veteran's neuropathic foot pain was secondary to gout because the Veteran's history was not consistent with gout and the Veteran's condition was resistant to indomethacin.  The examiner noted that he was unable to prescribe Neurontin without an initial trial of amitriptyline and prescribe amitriptyline.  The examiner advised the Veteran to follow up with his primary doctor for pain management because he did not have an infective disease.  

On the same day, the Veteran presented to the emergency room with foot pain.  The Veteran was diagnosed with plantar fasciitis.  On March 12, 2009, the Veteran reported that he had blisters all over his feet.  On March 13, 2009, the Veteran presented to his primary care physician with foot pain.  The examiner noted that the Veteran complained of soft spots on his feet, which the examiner indicated he did not see.  The examiner indicated that he thought that the Veteran's foot pain was related to the Veteran's known heel spur. 

On March 19, 2009, the Veteran presented for a podiatry consultation.  The Veteran complained of swelling and fluid near the instep of his right foot, but reported that his foot was feeling "much better" lately.  The examiner noted edema at the medial ankle and posterior medial plantar surface, but found no localization of fluid, no erythema, no edema, no apparent skin involvement, no pain on palpation, and no pain along the fascial band.  The examiner diagnosed the Veteran with fight foot edema and prescribed an ankle support to help with edema.  I

In March 2011, a VA examiner opined that there are no clinical or objective findings to substantiate that the Veteran's chronic right foot pain is a direct result of the February 2009 right knee procedure because there is no evidence of cellulitis.  The examiner noted that the Veteran has tenderness of the plantar fascia aspect of his right and right foot degenerative disease and indicated that these are not known complications of cyst drainage.  However, the examiner did not address the Veteran's argument that he has right foot gout was caused by his February 2009 knee procedure.   Therefore, an additional opinion is required.

Accordingly, the case is REMANDED for the following action:

1. The case should be returned to the VA examiner who conducted the examination in March 2011.  The examiner should prepare an addendum to address the following question.  Does the Veteran have gout?  If so, is it as least as likely as not (50 percent or greater probability) that an additional disability, the Veteran's chronic right foot pain or gout, was actually caused by VA hospitalization or medical or surgical treatment (or lack thereof) on February 2, 2009.  If so, was it proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or was it proximately caused by an event not reasonably foreseeable?  A complete rationale for all opinions should be provided.  Another examination of the Veteran is not required unless deemed necessary by the examiner.

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



